Order entered April 8, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-01086-CV

                  IN THE INTEREST OF J.B.N., A CHILD

              On Appeal from the 380th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 380-51998-2011

                                    ORDER

      Before the Court is appellant’s April 5, 2021 second motion for an extension

of time to file his brief on the merits. We GRANT the motion and extend the time

to May 5, 2021. We caution appellant that further extension requests will be

disfavored.


                                            /s/   CRAIG SMITH
                                                  JUSTICE